IN THE SUPREME COURT OF THE STATE OF DELAWARE



IN RE SMILEDIRECTCLUB, INC.              §
DERIVATIVE LITIGATION                    §
                                         §     No. 205, 2021
                                         §
                                         §
                                         §     Court Below: Court of Chancery
                                         §     of the State of Delaware
                                         §
                                         §     C.A. No. 2019-0940


                            Submitted:    December 8, 2021
                             Decided:      January 6, 2022

Before VALIHURA, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      Now this 6th day of January 2022, the Court having considered this matter on the

briefs and oral arguments of the parties and the record below, and having concluded that

the same should be affirmed on the basis of and for the reasons assigned by the Court of

Chancery in its Memorandum Opinion dated May 28, 2021;

      NOW, THEREFORE, IT IS ORDERED that the decision of the Court of Chancery

be and the same hereby is AFFIRMED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                         Justice